UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


                                )
PAMELA CARTER-FROST,            )
                                )
               Plaintiff,       )
          v.                    )
                                )
DISTRICT OF COLUMBIA,           ) Civil Action No. 15-930 (EGS)
                                )
               Defendant.       )
                                )

                              ORDER

     For the reasons stated in the accompanying Memorandum

Opinion it is hereby

     ORDERED that the defendant’s motion for summary judgment as

to the plaintiff’s gender discrimination claim is DENIED. Only

Ms. Carter-Frost’s gender discrimination regarding the

defendant’s decision to laterally transfer her to the Fifth

District for patrol work may proceed; and it is further

     ORDERED that the defendant’s motion for summary judgment as

to plaintiff’s retaliation claim is GRANTED; and it is further

     ORDERED that the defendant’s motion for summary judgment as

to the plaintiff’s hostile work environment claim is GRANTED.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          April 9, 2018